DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular determining, generating, by the processor, a new dataset that includes the first dataset comprising the limited sample of flow rate data associated with the test site and the second dataset comprising the flow rate data of the similar tested site, wherein the new dataset comprises a second number of data points that is greater than or equal to said threshold number of data points for constructing the accurate rating curve; computing, by the processor, a test site rating curve based on the new dataset that comprises a combination of the limited sample of flow rate data from the test site and the flow rate data from the similar tested site; obtaining, from a sensor disposed at the test site, a stage reading associated with the test site; and determining, by the processor based on the stage reading and the test site rating curve, a flow rate of the test site.

With respect to claim 11, the prior art does not teach or render obvious the claimed combination, in particular generate a new dataset comprising the first dataset that includes the limited sample of flow rate data associated with the test site and one or more data points from the second datasets, respectively, corresponding to the similar tested sites, wherein the new dataset comprises a second number of data points that is greater than or equal to said threshold number of data points for constructing the accurate rating curve; compute a test site rating curve based on the new dataset that comprises a combination of the limited sample of flow rate data from the test site and the flow rate data from the similar tested sites; obtain, from a sensor disposed at the test site, a stage reading associated with the test site; and determine, based on the stage reading and the test site rating curve, a flow rate of the test site.

With respect to claim 17, the prior art does not teach or render obvious the claimed combination, in particular generating a new dataset comprising the first dataset that includes the limited sample of flow rate data associated with the test site and one or more data points from the second datasets, respectively, corresponding to the similar tested sites, wherein the new dataset comprises a second number of data points that is greater than or equal to said threshold number of data points for constructing the accurate rating curve; computing a test site rating curve based on the new dataset that comprises a combination of the limited sample of flow rate data from the test site and the flow rate data from the similar tested sites; obtaining, from a sensor disposed at the test site, a stage reading associated with the test site; and determining, based on the stage reading and the test site rating curve, a flow rate of the test site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng et al. (CN 108460814 A) teaches a curve fitting method for measuring a flow rate of a river.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853